DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recognition unit and control unit in claim 1; recognition unit and control unit in claim 15; and processing unit, recognition unit control unit and operation control unit in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a program per se.
Claim 17 explicitly recites “A computer program written in a computer-readable format to cause a computer to function as …”
Thus, only a “program” per se is actually claimed with the “computer” being intended use. 
Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim # is nonstatutory under 35 U.S.C. §101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 claims “when the degree of contrast becomes equal to or greater than a predetermined threshold, the control unit detects a recognized road surface region”, however, the control unit detecting a recognized road surface region is not enabled by the specification as filed.  Referring to the published specification, the calculation of the degree of contrast is performed by “comparing the detection value of the road surface region in the captured image with the detection value of the other region (step S704)” (see paragraph 163) therefore, it is apparent that the detection of the road surface region must be performed prior to and not in response to the calculated degree of contrast being equal to or greater than a predetermined threshold as required by claim 9.    
In view of the foregoing, “when the degree of contrast becomes equal to or greater than a predetermined threshold, the control unit detects a recognized road surface region” is not enabled by the specification as filed.
In order to overcome the rejection, the Examiner suggests replacing “the control unit detects a recognized road surface region” with “the control unit sets only a road surface region as a photometric region” which is enabled by step S711 of figure 7 in which the control unit performs an action in response to the degree of contrast being equal to or greater than a predetermined threshold (see paragraph 169 of the published specification).
Claims 10 and 11 are dependent on claim 9 and are therefore not enabled for reasons similar to those of claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (United States Patent Application Publication 2008/0309517).
Regarding claim 1, Saito discloses an information processing apparatus comprising: a recognition unit that recognizes an image after an output signal of an image sensor is processed by a processing unit (figure 1 exhibits object detecting means 11 which detects a preceding vehicle as disclosed at paragraph 63); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (figure 1 exhibits adjusting means 14 which adjusts an exposure amount based on a recognition result as disclosed at paragraph 105).
Regarding claim 4, Saito discloses everything claimed as applied above (see claim 1), however, Nakata fails to disclose wherein the control unit determines a scene on a basis of the recognition result by the recognition unit (figure 12 exhibits step S4 in which it is determined whether or not the scene is a scene in which a preceding vehicle is entering a dark environment as disclosed at paragraph 103), and controls the imaging operation of the image sensor or the processing operation in the processing unit correspondingly to the scene (paragraph 105 teaches wherein based on the type of scene the operation of the imaging sensor may be forcibly changed to adjust exposure for the dark environment).
Claim 14, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Regarding claim 15, Saito discloses an imaging apparatus comprising: an image sensor (figure 1 exbibits camera 2a as disclosed at paragraph 67 which also teaches that the camera is a CCD camera and therefore include a CCD image sensor); a processing unit that processes an output signal of the image sensor (figure 1 exhibits image processing means 6 as disclosed at paragraph 72); a recognition unit that recognizes an image after being processed by the processing unit (figure 1 exhibits object detecting means 11 which detects a preceding vehicle as disclosed at paragraph 63); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (paragraph 105 teaches wherein based on the type of scene the operation of the imaging sensor may be forcibly changed to adjust exposure for the dark environment).
Regarding claim 16, Saito discloses mobile device comprising: a mobile body (paragraph 62 teaches that the apparatus is a vehicle surroundings monitoring apparatus, it is apparent that the vehicle which is being monitored has a body); an image sensor mounted on the mobile body (figure 1 exbibits camera 2a as disclosed at paragraph 67 which also teaches that the camera is a CCD camera and therefore include a CCD image sensor); a processing unit that processes an output signal of the image sensor (figure 1 exhibits image processing means 6 as disclosed at paragraph 72); a recognition unit that recognizes an image after being processed by the processing unit (figure 1 exhibits object detecting means 11 which detects a preceding vehicle as disclosed at paragraph 63); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (paragraph 105 teaches wherein based on the type of scene the operation of the imaging sensor may be forcibly changed to adjust exposure for the dark environment).
Claims 1, 2, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba (United States Patent Application Publication 2014/0204267).
Regarding claim 1, Akiba discloses an information processing apparatus comprising: a recognition unit that recognizes an image after an output signal of an image sensor is processed by a processing unit (figure 1 exhibits camera control section 15 which recognizes objects in an image as disclosed at paragraph 55); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (figure 1 exhibits camera control section 15 which controls exposure based on the recognized object in steps S110-S114 as disclosed at paragraphs 60 and 63 ).
Regarding claim 2, Akiba discloses everything claimed as applied above (see claim 1), in addition, Akiba discloses wherein the control unit controls detection or development processing of a region of an object recognized by the recognition unit.
Claim 14, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 17, a program, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 41 discloses a control program).
Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (WIPO Publication 2016/194296, Application PCT/JP2016/002203).  
Regarding claim 1, Nakayama discloses an information processing apparatus comprising: a recognition unit that recognizes an image after an output signal of an image sensor is processed by a processing unit (figure 6 exhibits processing unit 605 as disclosed at paragraph 37; figure 7 exhibits step S707 in vehicle lamps are recognized by processing unit 605 as disclosed at paragraph 64); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (figure 7 exhibits step S710 in which the exposure is controlled by processing unit 605 based on the result as disclosed at paragraph 66).
Claim 14, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Regarding claim 15, Nakayama discloses an imaging apparatus comprising: an image sensor (figure 6 exhibits image sensor 601 as disclosed at paragraph 33); a processing unit that processes an output signal of the image sensor (figure 6 exhibits processing unit 605; figure 7 step S701 exhibits wherein the processing unit processes the image by raster scanning as disclosed at paragraph 41); a recognition unit that recognizes an image after an output signal of an image sensor is processed by a processing unit (figure 6 exhibits processing unit 605 as disclosed at paragraph 37; figure 7 exhibits step S707 in vehicle lamps are recognized by processing unit 605 as disclosed at paragraph 64); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (figure 7 exhibits step S710 in which the exposure is controlled by processing unit 605 based on the result as disclosed at paragraph 66).
Regarding claim 16, Nakayama discloses a mobile device comprising: a mobile body (figure 1 exhibits a vehicle body); an image sensor mounted on the mobile body (figure 6 exhibits image sensor 601 as disclosed at paragraph 33; figure 1 exhibits wherein the cameras 101 and 102 are mounted on the vehicle body as disclosed at paragraph 15); a processing unit that processes an output signal of the image sensor (figure 6 exhibits processing unit 605; figure 7 step S701 exhibits wherein the processing unit processes the image by raster scanning as disclosed at paragraph 41); a recognition unit that recognizes an image after an output signal of an image sensor is processed by a processing unit (figure 6 exhibits processing unit 605 as disclosed at paragraph 37; figure 7 exhibits step S707 in vehicle lamps are recognized by processing unit 605 as disclosed at paragraph 64); and a control unit that controls at least one of imaging operation of the image sensor or processing operation in the processing unit on a basis of a recognition result of the recognition unit (figure 7 exhibits step S710 in which the exposure is controlled by processing unit 605 based on the result as disclosed at paragraph 66).
Claim 17, a program, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 82 teaches that the memory 606 stores a program).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba in view of Nakata et al. (United States Patent Application Publication 2017/0364765), hereinafter referenced as Nakata.
Regarding claim 3, Akiba discloses everything claimed as applied above (see claim 1), in addition, Akiba discloses wherein the image sensor is mounted on a vehicle and used (figure 1 exhibits wherein camera 11 is mounted on the vehicle VE), the recognition unit image-recognizes at least a surrounding vehicle or road surface (figure 1 exhibits camera control section 15 which recognizes vehicles in an image as disclosed at paragraph 55).  However, Akiba fails to disclose wherein the control unit controls detection or development processing of a region of the surrounding vehicle or road surface in the image.
Nakata is a similar or analogous system to the claimed invention as evidenced Nakata teaches a vehicular camera wherein the motivation of generating an image in which the vehicle's surrounding area can be visually recognized would have prompted a predictable variation of Akiba by applying Nakata’s known principal of controlling detection or development processing of a region of an object recognized by the recognition unit (paragraph 69 teaches that the controller determines the image processing area 32 based on the result of detecting the distal end 31 and uses image processing area 32 for object recognition processing, AE and AWB as discussed at paragraph 72).
In view of the motivations such as generating an image in which the vehicle's surrounding area can be visually recognized one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Akiba.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba in view of Yokota et al. (United States Patent Application Publication 2017/0177955), hereinafter referenced as Yokota.
Regarding claim 7, Akiba discloses everything claimed as applied above (see claim 1), in addition, Akiba discloses the control unit controls the imaging operation of the image sensor or the processing operation in the processing unit only in a region including the predetermined object (figure 1 exhibits camera control section 15 which controls exposure based on the recognized object in steps S110-S114 as disclosed at paragraphs 60 and 63).  However, Akiba fails to disclose that the control occurs when the recognition unit stably recognizes a predetermined object.
Yokota is a similar or analogous system to the claimed invention as evidenced Yokota teaches a method for tracking objects wherein the motivation of ensuring that an object can be tracked even when there are variations in the scene would have prompted a predictable variation of Akiba by applying Yokota’s known principal of changing a priority level for an object when it is stably recognized and adjusting image processing based on the stability determination (paragraphs 50 and 59 teach that when an object is stably recognized the object’s priority level is changed which results in changing to the image processing including reducing thresholds for future recognition of the object).
In view of the motivations such as ensuring that an object can be tracked even when there are variations in the scene one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Akiba.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Akiba discloses everything claimed as applied above (see claim 1), in addition, Akiba discloses wherein the image sensor is mounted on a vehicle and used (figure 1 exhibits wherein camera 11 is mounted on the vehicle VE), the control unit detects a recognized vehicle region (figure 1 exhibits camera control section 15 which recognizes vehicles in an image as disclosed at paragraph 55), the control unit detects a recognized vehicle region, and controls the imaging operation of the image sensor or the processing operation in the processing unit only in the vehicle region (figure 1 exhibits camera control section 15 which controls exposure based on the recognized object in steps S110-S114 as disclosed at paragraphs 60 and 63).  However, Akiba fails to disclose that the control occurs when the recognition unit can stably recognize a vehicle.
Yokota is a similar or analogous system to the claimed invention as evidenced Yokota teaches a method for tracking objects wherein the motivation of ensuring that an object can be tracked even when there are variations in the scene would have prompted a predictable variation of Akiba by applying Yokota’s known principal of changing a priority level for an object when it is stably recognized and adjusting image processing based on the stability determination (paragraphs 50 and 59 teach that when an object is stably recognized the object’s priority level is changed which results in changing to the image processing including reducing thresholds for future recognition of the object).
In view of the motivations such as ensuring that an object can be tracked even when there are variations in the scene one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Akiba.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba in view of Kokaki (United States Patent Application Publication 2020/0010088).
Regarding claim 12, Akiba discloses everything claimed as applied above (see claim 1), however, Akiba fails to disclose wherein the image sensor is mounted on a vehicle and used, and the recognition unit image-recognizes at least a surrounding vehicle, and the control unit controls a weight on a basis of a distance and a relative speed to each of the surrounding vehicles.
Kokaki is a similar or analogous system to the claimed invention as evidenced Kokaki teaches a vehicular imaging system wherein the motivation of preventing collisions by detecting a cutting-in probability would have prompted a predictable variation of Akiba by applying Kokaki’s known principal of controlling a weight on a basis of a distance and a relative speed to each of the surrounding vehicles (paragraphs 78 and 79 disclose wherein weights for the distance and Time To Collision what is based on the relative speed between vehicles is used to determine the probability of a vehicle cutting-in.
In view of the motivations such as preventing collisions by detecting a cutting-in probability one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Akiba.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Akiba in view of Kokaki discloses everything claimed as applied above (see claim 12, in addition, Kokaki discloses wherein the control unit controls weights of a vehicle region and other regions (paragraphs 78 and 79 teach that each vehicle is given a weighting while other regions are given a weight of 0 since they do not have a time-to-collision and relative speed).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Fendt (United States Patent 11,039,078).  
Regarding claim 5, Nakayama discloses wherein the control unit calculates a vanishing point of the image on a basis of the recognition result by the recognition unit (paragraph 46 teaches calculating a vanishing point based on the recognition result of ridge lanes of road 803).  However, Nakayama fails to disclose in a case where luminance of a region including the vanishing point deviates from a predetermined threshold range, the control unit sets only the region including the vanishing point as a photometric region, and accelerates convergence speed of automatic exposure control of the image sensor.
Fendt is a similar or analogous system to the claimed invention as evidenced Fendt teaches a vehicular camera wherein the motivation of providing exposure control which compensates a vehicle entering or exiting a tunnel would have prompted a predictable variation of Nakayama by applying Fendt’s known principal of in a case where luminance of a region deviates from a predetermined threshold range, the control unit sets only the region including the vanishing point as a photometric region (figure 1 exhibits step 103 in which when a brightness deviation is determined as disclosed at column 5 lines 20-23, then the region with the change in brightness is set as a photometric region), and accelerates convergence speed of automatic exposure control of the image sensor (figure 3 exhibits wherein the change in exposure is accelerated to be changed at a point prior to entering the tunnel as disclosed at column 6 lines 54-62).  When applying this known technique to Nakayama in which the region includes the vanishing point (paragraph 105 teaches that the region can be set at the vanishing point), the combination results in setting only the region including the vanishing point as a photometric region.
In view of the motivations such as providing exposure control which compensates a vehicle entering or exiting a tunnel one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakayama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Fendt and further in view of Edanami (United States Patent Application Publication 2009/0028389).
Regarding claim 6, Nakayama in view of Fendt discloses everything claimed as applied above (see claim 5), however, Nakayama fails to disclose wherein the control unit calculates the vanishing point on a basis of an intersection of two or more lanes recognized by the recognition unit.
Nakayama discloses detecting a vanishing point based on an intersection of two or more lines of a lane (paragraph 91 teaches calculating a vanishing point based on the recognition result of ridge lines of road 803).  Edanami discloses wherein a vanishing point is set as the intersection to two lanes (figure 2 exhibits vanishing point 12 which is located at the intersection of the left and right lanes as disclosed at paragraph 30).  Because both Nakayama and Edanami disclose methods for determining a vanishing point in a vehicular camera it would have been obvious to a person having ordinary skill in the art before the effective filing data to substitute determining a vanishing point based on the intersection of two lanes as taught by Edanami for the single lane vanishing point determination taught by Nakayama to achieve the predictable result of determining a vanishing point in a vehicular camera.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawano et al. (United States Patent Application Publication 2018/0293447) teaches a road parameter calculator.
Kita et al. (United States Patent Application Publication 2018/0284798) teaches a vehicular control device.
Yokota et al. (United States Patent Application Publication 2017/0177955) teaches a method for vehicular imaging.
Takaki (United States Patent Application Publication 2015/0109164) teaches a target detection apparatus.
Nakayama (United States Patent Application Publication 2018/0139368) is the national stage entry of WO-2016/194296.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696